Citation Nr: 1230565	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-03 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963. He died in 2000 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the New York RO. The case was remanded by the Board in March 2011 for additional development.

The Board has reviewed the contents of the Veteran's Virtual VA file and finds that there is no medical evidence or other information pertinent to this appeal that is not in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The case must be remanded to ensure that all due process requirements have been met.

The record indicates that the appellant moved during the course of the appeal.

A copy of the Board's remand was sent to the most recent address of record in March 2011. That same month and using the same address, the AMC sent a letter to the appellant requesting information in compliance with the directives of the Board's remand; this letter was returned as undeliverable. Based on the foregoing, it is very likely that the appellant also did not receive the Board's remand.

A search was done to locate a current address for the appellant. After locating another address, the letter from the AMC was resent in September 2011. There is no record that the Board remand was resent. 

In May 2012, a supplemental statement of the case (SSOC) was sent to the appellant at the same address as the September 2011 letter. However, a report of contact in June 2012 shows that she called the RO about her concerns that her mail was being sent to the wrong address. She provided a current address, which is different from the address that the last two mailings were sent to.

Given that the appellant indicated she was not receiving her mail, it is possible that she not only did not receive a copy of the Board remand, but that she also did not receive the letter in September 2011 development letter and the SSOC in May 2012. 

In order to address the appellant's due process concerns, the above referenced mailings must be resent to the most recent address of record, which was provided by the appellant in June 2012. See 38 C.F.R. § 3.103 (2011).

Accordingly, the case is REMANDED for the following action:

1. The appellant must be sent copies of the Board remand, the September 2011 correspondence, and the May 2012 SSOC using the mailing address she provided in June 2012.

2. Based on the appellant's response, the RO/AMC must undertake any additional development deemed necessary.

3. Thereafter, the RO/AMC must readjudicate the issue on appeal. 

If the benefit sought is not granted, the appellant and her representative must be furnished with an SSOC that takes into consideration any additional evidence received and that contains all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


